DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I, methods for treating a lower respiratory infection by detecting an increase or decrease in expression of one or more of the biomarkers, the species of the particular biomarkers of ALPL, IL8RB and Defensin alpha 1, ACTB as the invariant control marker, and methods that detect nucleic acids in the reply filed on 20 May 2022 is acknowledged.
Claim Status
3. 	Claims 39-62 are pending.
	Claims 49 and 52-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 39-48 and 50-51 read on the elected invention and have been examined herein to the extent that the claims read on the elected subject matter wherein the biomarkers are ALPL, IL8RB and Defensin alpha 1 and the methods detect nucleic acids. Claim 51 has been examined to the extent that the claim reads on methods in which the invariant control marker is ACTB. The claims encompass non-elected biomarkers and combinations thereof, as well as methods that detect protein levels and methods in which alternative invariant control markers are utilized (claim 51). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Improper Markush Grouping Rejection
4. Claims 39-48 and 51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 	
The Markush groupings of i) the biomarker genes listed in claim 39 and combinations thereof and ii) the invariant control markers listed in claim 51 are improper because the alternatives defined by the Markush grouping do not share both a
single structural similarity and a common use for the following reasons:
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity,
as each biomarker gene and each invariant control marker has a different chemical
structure in that it consists of a different nucleotide sequence. The only structural
similarity present is that all of the genes comprise nucleotides. The fact that the genes
comprise nucleotides per se does not support a conclusion that they have a common
single structural similarity because the structure of comprising nucleotides alone is not
essential to the asserted common activity of the biomarker genes being correlated with
a lower respiratory infection or of the control markers having an invariant level of
expression in subjects. Accordingly, while the different biomarker genes are asserted to
have the property of being correlated with lower respiratory infection and the control
markers are asserted to have the property of being expressed at an invariant level in
subjects having and not having a lower respiratory condition, they do not share a
substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class
because there is no expectation from the knowledge in the prior art that genes behave
in the same manner and can be substituted for one another with the same intended
result achieved. There is no evidence of record to establish that it is clear from their very
nature that the recited biomarker genes possess the common property of being
diagnostic of a lower respiratory infection. There is also no evidence of record to establish that it is clear from their very nature that the recited control markers possess the common property of being expressed at an invariant level in subjects having or in subjects not having a lower respiratory infection. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	In particular this rejection may be obviated by amendment of claim 1 to recite that the one or more biomarkers comprises defensin alpha-1, alkaline phosphatase liver isoform (ALPL) and interleukin-8 receptor beta (IL8RB).
Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is indefinite over the recitation of “wherein measuring RNA levels comprises” because it is not clear as to how this claim is intended to further limit claim 40 from which it depends since claim 40 does not specifically refer to RNA levels. This rejection may be obviated by amendment of claim 48 to depend from claim 47, rather than claim 40.
Claim 50 is indefinite over the recitation of “said one or more biomarkers in the biological sample” because this phrase lacks proper antecedent basis. While claim 39, from which claim 50 depends, recites “one or more biomarkers,” claim 39 does not recite biomarkers in a biological sample.
Claim Rejections - 35 USC § 112(a) – New Matter
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-48 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed does not provide basis for the amendment to the claims presented in the communication of 20 May 2022 of a method of treating a lower respiratory infection in a subject comprising “receiving an identification of the subject as having an increase or decrease in an expression level” of one or more biomarkers as compared to at least one invariant control marker.
The claims as amended include methods in which information is received from a different party regarding the expression levels of the biomarkers or methods in which information is received in a database or in the form of a signal.
However, the originally filed disclosure provides basis only for methods of treating a lower respiratory infection in which a sample is obtained from a subject, the sample is assayed to determine the expression levels of the biomarkers, based on the expression level of the biomarkers it is determined that the subject has a lower respiratory infection, and then treating the subject determined to have the lower respiratory condition.
In the communication filed on 20 May 2022, it is stated that support for the amendment to the claims is found at para [0010], [0031], [0054] and in the Examples and Figures. However, paragraph [0031] recites:
Some embodiments of the present invention include a method of treating a lower respiratory infection in a subject, including the steps of: obtaining a biological sample from the subject; detecting expression levels of one or more biomarkers in the biological sample…determining an increase or decrease in the expression levels of said one or more biomarkers by comparing the expression levels of said one or more biomarkers to at least one invariant control marker wherein an increase or decrease in the level of expression of said one or more biomarkers as compared to the at least one invariant control marker is indicative of a lower respiratory infection; and treating the subject for a lower respiratory infection.


Thus, para [0031] makes clear that the level of expression of the biomarkers in the sample from the subject is determined by obtaining a sample from the subject and assaying the sample to determine gene expression levels of the biomarkers.
Paragraph [0031] does not provide support for the distinct concept of methods which include the step of “receiving an identification” of the subject as having an increase or decrease in the expression levels of the biomarkers.
The teachings at para [0010] and [0054] are limited to kits and the components present in the kits. Further, the Examples and Figure 1 do not provide support for the concept of “receiving an indication” of the expression levels of the biomarkers. 
If Applicant maintains that the claimed subject matter has basis in the originally filed disclosure, then Applicant should point to specific teachings in the specification (e.g., by paragraph number) and explain how these teachings provide support for the newly added claim limitations.
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-48 and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10.851,418
. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘418 are both inclusive of methods of identifying a subject having a lower respiratory infection and treating the subject for the lower respiratory infection comprising detecting the expression levels of a plurality of biomarkers including the biomarkers ALPL, IL8RB and defensin alpha-1 genes in a biological sample from a subject, identifying the subject as having a lower respiratory infection based on the detection of an increase or decrease in the level of expression of the biomarkers as compared to an invariant control marker, and administering a treatment for a lower respiratory infection comprising an antibiotic, antiviral or anti-inflammatory, or a combination thereof to the subject identified as having an increase or decrease in the level of expression of the biomarkers as compared to an invariant control marker and thereby the subject identified as having a lower respiratory condition. 
While the present claims recite “receiving an identification of the subject as having an increase or decrease in the expression level” of the biomarkers ALPL, IL8RB and defensin alpha-1, the method steps in the claims of ‘418 provide an identification that the subject has an increase or decrease in the expression level of the biomarkers ALPL, IL8RB and defensin alpha-1 biomarkers. 
The claims of ‘418 recite correlating the determined expression levels of the plurality of the biomarkers with the occurrence of a lower respiratory infection in the subject. The claims of ‘418 do not specify that there is a three-fold increase or decrease in the expression level of the biomarkers as compared to the invariant control marker. However, when read in light of the specification of ‘418 (e.g., col. 3, lines 56-63) it is clear that the increase or decrease in the expression level of the biomarkers as compared to the invariant control marker is intended to be at least a three-fold increase or decrease since this is the level of increase or decrease in expression of ALPL, IL8RB and defensin alpha-1 that is indicative of the increased risk of the lower respiratory infection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum change in the level of expression of ALPL, IL8RB and defensin alpha-1, including a three-fold increase or decrease in the level of expression of ALPL, IL8RB and defensin alpha-1, that is indicative of risk of lower respiratory infection in order to have ensured the accuracy of the method for detecting and treating a lower respiratory infection in a subject.
With respect to present claims 42 and 43, the claims of ‘418 are also inclusive of methods that further calculate a biomarker infection score from said determined expression levels of said plurality of biomarkers and comparing said biomarker infection score to a control score and methods that use a multivariate prediction model to determine if a pattern of expression of said plurality of biomarkers is indicative of a lower respiratory infection (see, e.g., claims 2 and 3 of ‘418).
With respect to present claims 47 and 48, claims 7 and 8 of ‘418 are further inclusive of methods wherein detecting expression levels of the plurality of biomarkers comprises measuring RNA levels of the plurality of biomarkers, particularly using fluorescently-labeled probes complementary to the said plurality of biomarkers, a ligase-based assay, reverse transcriptase and polymerase chain reaction, RNA sequencing, or cDNA microarray.
With respect to present claim 51, claims 9 and 18 of ‘418 include methods in which the invariant control marker is ACTB.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Tang et al (PGPUB 2013/0190194; cited in the IDS of 10/27/20) teaches a method comprising: obtaining a blood sample from a subject; detecting the expression level of the IL8RB gene in the blood sample, and comparing the detected expression level to the expression level of a control marker gene of ACTB (referred to as a housekeeping gene therein; see, e.g., para [0154], [0160] and Table 5). Tang also teaches the “Top 150 candidate granulocyte subpopulation informative genes identified data-mining” (see Table V). The top 150 candidate genes identified via data-mining include each of the ALPL, IL8RB and DEFA1 (defensin alpha-1). The teachings of Tang suggest a method comprising detecting the level of expression of genes identified via data mining as being specifically expressed in granulocytes, including each of the ALPL, IL8RB and DEFA1 genes, and comparing the expression level of these genes in blood samples and/or granulocyte (samples comprising isolated neutrophils) from subjects to that of the ACTB housekeeping / control gene, in order to verify that each of the ALPL, IL8RB and DEFA1 genes are granulocyte subpopulation informative genes and/or to determine the gene expression profile of these granulocyte genes and their correlation with particular disorders, including infectious illnesses. However, Tang does not teach that the expression levels of each of the ALPL, IL8RB and DEFA1 genes are correlated with the risk of a lower respiratory infection in a subject. Accordingly, Tang does not teach or suggest the presently clamed methods of detecting at least a three-fold increase or decrease in expression of the ALPL, IL8RB and defensin alpha-1 in a sample from a subject as compared to an invariant control marker as indicative of a lower respiratory infection and treating the subject having the at least a three-fold increase or decrease in expression of the ALPL, IL8RB and defensin alpha-1 with a treatment for a lower respiratory infection wherein the treatment comprises antibiotics, antivirals or anti-inflammatories, or any combination thereof. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634